                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 MOSAIC POTASH CARLSBAD, INC.

        Plaintiff,

 v.                                                    Case Nos. 2:16-CV-00808-KG-SMV
                                                                 2:16-CV-01268-KG-SMV
 INTREPID POTASH, INC.;
 INTREPID POTASH-NEW MEXICO, LLC;
 STEVE GAMBLE,

        Defendants.


                     ORDER GRANTING INTREPID’S MOTION TO SEAL

       Pending before the Court is Defendant Intrepid Potash, Inc.’s and Intrepid-Potash-New

Mexico, LLC’s (collectively, “Intrepid’s”) Motion to Seal. After having considered the motion,

the applicable law, and having determined that good cause exists, the Court hereby GRANTS the

motion. Exhibit A to Intrepid’s Motion to Seal (Intrepid’s Motion to Compel 30(b)(6)

Testimony) and Exhibit B to Intrepid’s Motion to Seal (Excerpts of Attorneys Eyes Only

transcript of deposition of Odin Nelson) shall remain under seal.

       IT IS SO ORDERED.

                                             ____________________________________
                                             Hon. Stephan M. Vidmar
                                             United States Magistrate Judge




                                            1
Submitted on December 21, 2018, by:

HOLLAND & HART LLP

       /s/ Christopher H. Toll
By:
Christopher H. Toll (pro hac vice)
6380 South Fiddlers Green Circle, Suite 500
Greenwood Village, Colorado 80111
TEL: (303) 290-1600
Email: ctoll@hollandhart.com

~ AND ~

John M. Husband (pro hac vice)
Bradford J. Williams (pro hac vice)
555 17th Street, Suite 3200
Denver, Colorado 80202
TEL: (303) 295-8000
Email: jhusband@hollandhart.com
Email: bjwilliams@hollandhart.com

~ AND ~

Larry J. Montaño
110 N. Guadalupe, Suite 1
Santa Fe, New Mexico 87501
TEL: (505) 988-4421
Email: lmontano@hollandhart.com

~ AND ~

ATTORNEYS FOR DEFENDANTS INTREPID POTASH, INC.,
AND INTREPID POTASH-NEW MEXICO, LLC




                                          2
Approved on December 21, 2018 by:       Approved on December 21, 2018 by:

       /s/ Steve Gamble                 DORSEY & WHITNEY LLP
By:
Steve Gamble                                    /s/ Forrest Tahdooahnippah
1506 Adams Street                       By:
Carlsbad, New Mexico 88220-4603         RJ Zayed (pro hac vice)
                                        Forrest Tahdooahnippah (pro hac vice)
DEFENDANT PRO SE                        Shannon J. Bjorklund (pro hac vice)
                                        Allison Hill (pro hac vice)
                                        Suite 1500, 50 South Sixth Street
                                        Minneapolis, MN 55402-1498
                                        TEL: (612) 340-2600
                                        Email: zayed.rj@dorsey.com
                                        Email: forrest@dorsey.com
                                        Email: bjorklund.shannon@dorsey.com
                                        Email: hill.alison@dorsey.com

                                        ~ AND ~

                                        Kathryn Brack Morrow
                                        KEMP SMITH LLP
                                        3800 E. Lohman Ave., Suite C
                                        Las Cruces, New Mexico
                                        TEL: (575) 527-0023
                                        Email: katy.morrow@kempsmith.com

                                        ~ AND ~

                                        Charles C. High (pro hac vice)
                                        Gilbert L. Sanchez
                                        KEMP SMITH LLP
                                        221 N. Kansas, Suite 1700
                                        El Paso, TX 79901
                                        TEL: (915) 533-4424
                                        Email: charles.high@kempsmith.com
                                        Email: gsanchez@kempsmith.com

                                        ~ AND ~

                                        Clara B. Burns
                                        KEMP SMITH LLP
                                        PO Drawer 2800
                                        El Paso, TX 79999-2800
                                        TEL: (915) 533-4424
                                        Email: clara.burns@kempsmith.com
                                        ATTORNEYS FOR PLAINTIFF MOSAIC
                                        POTASH CARLSBAD, INC.


                                    3
